19-01043-scc         Doc 10       Filed 04/17/20 Entered 04/17/20 11:50:03                     Main Document
                                               Pg 1 of 2



Beth E. Levine, Esq.
Andrew W. Caine, Esq. (admitted pro hac vice)
Jason S. Pomerantz, Esq. (admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: blevine@pszjlaw.com
        acaine@pszjlaw.com
        jspomerantz@pszjlaw.com

Counsel to Plaintiff Runway Liquidation, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                       Chapter 11
RUNWAY LIQUIDATION HOLDINGS, LLC, et al.,                        1

                                                                       Case No. 17-10466 (SCC)
                                   Debtors.
                                                                       (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                       Adv. Proc. No. 19-01043 (SCC)
                                   Plaintiff,

         v.

FEDEX CORPORATION,

                                   Defendant.


                                         NOTICE OF DISMISSAL

         PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, as made applicable herein by Rule 7041 of the Federal Rules of Bankruptcy


1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).


DOCS_NY:40382.1 08467/001
19-01043-scc         Doc 10   Filed 04/17/20 Entered 04/17/20 11:50:03         Main Document
                                           Pg 2 of 2




Procedure, Plaintiff, Runway Liquidation, LLC, hereby dismisses its Complaint against Fedex

Corporation (the “Defendant”) in the above-captioned adversary proceeding (Adv. Proc. No.

19−01043 (SCC)). The Defendant has not filed an answer, responsive pleading, or motion for

summary judgment in this adversary proceeding.


 Dated: New York, New York                         /s/ Beth E. Levine
        April 17, 2020                            Beth E. Levine, Esq.
                                                  Andrew W. Caine, Esq. (admitted pro hac vice)
                                                  Jason S. Pomerantz, Esq. (admitted pro hac vice)
                                                  PACHULSKI STANG ZIEHL & JONES LLP
                                                  780 Third Avenue, 34th Floor
                                                  New York, New York 10017
                                                  Telephone: (212) 561-7700
                                                  Facsimile: (212) 561-7777
                                                  Email: blevine@pszjlaw.com
                                                          acaine@pszjlaw.com
                                                          jspomerantz@pszjlaw.com

                                                  Counsel to Plaintiff Runway Liquidation, LLC




DOCS_NY:40382.1 08467/001                     2
